Shareholder meeting (unaudited) On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Tax-Advantaged Global Shareholder Yield Fund was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon the proposals listed below: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 28, 2009. WITHHELD FOR AUTHORITY Deborah C. Jackson 4,605,726 126,589 Charles L. Ladner 4,600,230 132,085 Stanley Martin 4,605,534 126,781 John A. Moore 4,601,480 130,835 Gregory A. Russo 4,611,246 121,069 John G. Vrysen 4,608,034 124,281 Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON APRIL 28, 2009. For 3,382,772 Against 95,431 Withheld 144,074 Broker Non-Votes 1,110,038
